DICKENSON, Justice,
dissenting.
I respectfully dissent. The only violation found by the trial court is that appellant violated condition “S” of the amended terms of probation. That condition required him to:
(v)oluntarily commit himself to Cenikor for an indefinite period of time beginning *340March 1, 1984, and participate in all prescribed treatment programs at Cenikor until Director of Cenikor releases him.
The State’s witness, Vickie Rodden, admitted that appellant entered Cenikor on March 1, 1984, and remained there until he was “terminated” from the Cenikor program on April 10, 1984. She also admitted that he attended each treatment program which was prescribed. This establishes a literal compliance with the requirements of condition “S”, supra.
The fact that appellant may have had a non-conforming attitude and that he failed to follow all of the Cenikor rules and guidelines does not show a violation of condition “S”. He was not required by that condition of probation to successfully complete (as distinguished from “participate in”) all prescribed treatment programs at Cenikor. As written, that condition only required him to “voluntarily commit himself to Ceni-kor for an indefinite period of time beginning March 1, 1984” (which the State’s witness admits that he did) and “participate in all prescribed treatment programs at Cenikor until Director of Cenikor releases him” (which the State’s witness also admits that he did). Consequently, he did not violate this condition of probation.
The majority follows Figgins v. State, 528 S.W.2d 261, 263 (Tex.Cr.App.1975). In Figgins the probationer left the Vernon Drug Center before his required minimum six-month stay was finished (our appellant was only required to commit himself for “an indefinite period of time”), and that probationer also engaged in disruptive behavior, e.g., breaking a window and tearing a screen off to help a boy escape, wrestling, throwing chairs and setting fire to a blanket (our appellant’s infractions were for minor infractions, e.g., making eye contact with girls, talking, and leaving paper in his pants pockets when they were put in the laundry).
The order revoking probation should be reversed, and appellant’s probation should be reinstated.